Houghton, J. (dissenting):
The purpose of that part of the Medical Law relating to the practice of medicine is to regúlate the qualifications of a physician and prescribe what attainments he shall possess before being permitted to practice: Manifestly, the necessary attainments are such as only a natural person can acquire. Ho corporation can ever qualify itself to practice medicine and henee I do not think the Legislature intended to include a corporation in any of the provisions of the law.
There could have been no intent to prohibit a corporation from advertising to do what every one would know it could not do and. which could be no fraud, because no one could be deceived. The Legislature well knew that certain corporations throughout the State were engaged in the business of conducting satiatoriums and hospitals quite necessary and beneficial to the community. If the construction contended for by the People is correct, each one of these violates the statute by advertising that it conducts an establishment for the treatment of diseases and maintains a corps of physicians of the highest standing to treat its patients. Mery probably the defendant is not engaged in such a legitimate business and is exceeding its corporate powers, but that does not make it guilty of the charge upon which it has been convicted. If it employed any unlicensed physicians and received the fruits of their services, quite another question would be presented and possibly in such case it might be convicted of some crime, and, of course, the individuals so practicing would be guilty. So far as appears, however, no unlicensed physicians are employed.
It seems to me the defendant corporation does not come within the statute and that its conviction was improper.
Judgment affirmed.